RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions, and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to develop, manufacture, market and finance new products and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Other factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3 Investment Highlights • Develops, Manufactures & Markets Point-of-care (POC) Diagnostic Tests,a $10 Billion Market • Partnered with Leading License & Distribution Partners in U.S. & South America • Oral Fluid HIV Test Pending FDA Approval • Pipeline Includes Syphilis, Hepatitis-C, HIV Self-Test&Potential MultiplexPOCTesting Products • Successive Record Revenues & Income in 2009-2011 & Anticipated in 2012 • Seasoned Management Team, Strengthenedin Q3 2012 Slide 4 POCT’s – A Growing Global Market Converting Lab Tests to POC and Creating New Markets • Rapid HIV Test Markets -$200MM Globally • Oral Fluid HIV Test Pending FDA Approval • HIV OTC (Self-testing) MarketEstimated at >$250MM- Uniquely Positioned • Other New POCT MarketsTargeted by Chembio • Hepatitis-C POCT Market – Estimated at >$250MM – R&D, Initial External Studies Completed • Syphilis POCT Market – Estimated $75MM – DPP® Syphilis Screen & Confirm Tests in EU and Brazil; U.S. Clinical Studies • Multiplex Tests See Graphic Slide 5 Chembio Has Achieved Strong Growth in its FDA-Approved Lateral Flow HIV Tests Sold Globally • Significant Growth & Increased Market Share in US Market Through Collaboration with Alere (NYSE: ALR) • Opportunities to Grow Participation in International Markets via PEPFAR, Global Fund See Graphics Slide 6 SURE CHECK® HIV & Development of the Over-the-Counter (OTC) Market For Self-Testing • 10 Years Later, New POCT OTC Market Launch by Competitorin Q4 2012 • Chembio Uniquely Positionedto Capitalize on Competitor’s Market Development Investment • Chembio Product Already FDA-Approved & Distributed in US (Alere) and International Professional Market • Pursuing FDA IDE to Begin OTC Studies in 2013, FDA Submissions 2014-2015 See Graphics Slide 7 Chembio’s Patented Technology:Dual Path Platform (DPP®) A Patented Platform Technology with a Multitude of Potential Diagnostic Applications Improves Performance (Sensitivity and Specificity) v. Lateral Flow ‐ Features Independent Sample Path and Direct Binding ‐ Enables Improved Multiplex Products MULTIPLEXDPP® HIV Confirmatory Test Launched by Chembio in Brazil; Licensed to Bio-Rad Worldwide Foundational DPP Patent issued in U.S.; Additional patents issued or pending in U.S. & many foreign jurisdictions See Graphics Slide 8 Successful Launch ofDPP Products in Brazil Oswaldo Cruz Foundation (FIOCRUZ) • $4.3MM Revenues in 2011 • >$9MM Anticipated in 2012 Possible New Products and Private Market Collaborationsin Brazil See Graphics Slide 9 DPP HIV Oral Fluid & Blood Rapid Test Pending FDA Approval • Completed 3,000 Patient Clinical Trial Q2 • Filed Final Module with FDA in June 2012 • PMA Approval Anticipated by End of 2012 • CLIA Waiver/Launch 2013 • PotentialOTC Trials & FDA Submission2014-2016 See Graphic Slide 10 Pipeline: DPP® Syphilis Screen & Confirm Test • First Dual POCT for Syphilis Enables Confirmation & Treatment At POC • CE Marked October 2011, International Distribution being Established • Pursuing US 510(K) Regulatory Clearance via De Novo Application • HIV-Syphilis Combo Test Developed in collaboration with the U.S. Centers for Disease Control Slide 11 Pipeline: Rapid Hepatitis C Point-of-Care Diagnostic • Data Published in Journal of Clinical Virologyshows Chembio's assay to be superior in assessing Hepatitis C among high-risk participants • Recent CDC draft guidelines recommend HCV screening for all Americans born between 1945 and 1965—an estimated70 million Americans • Commence optimization studies of the assay 2H 2012 • Opportunity for strategic partnerships See Graphic Slide 12 Selected Financial Data FY2008 - 2011 See Graphics Slide 13 Chembio Selected Financial Results Through Six Month Ended June 30, 2012 • 1st Half 2012 Revenues Increased 75% to $12.7MM Compared to 1st half 2011 • $1.23 Operating Income Achieved with Strong DPP-Brazil and US Market Gains In (000’s) YTD June 30, 2012 YTD June 30, 2011 Net Product Revenues $ 5,989 Non-Product Revenues $ 1,260 TOTAL REVENUES $ 7,249 GROSS MARGIN 46% 55% OPERATING COSTS: Research and Development exp $ 2,358 19% 34% Selling, G&Administrative exp 18% 20% INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): NET INCOME-Before Taxes 10% 1% Income tax (benefit) provision $- NET INCOME 6% 1% Slide 14 Anticipate Continued Strong Year Over Year Revenue and Operating Results Improvements • 2nd Half 2012 Revenues Anticipated to be Comparable to 2nd Half 2011 • Lower Q3 Shipments • US Public Health State by State Funding Reallocation • Other International Orders Not Receivedin time for Q3 Shipment • Record Q4 backlogIncludes$1.5MM Order fromGlobal NGO for New Chembio Market • Brazil Business Strong in Q3 & 4 Slide 15 CEMI Selected Share & Balance Sheet Data (in millions except per share and daily volume data) Ticker Symbol (NASDAQ) CEMI Price 7/31/12 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) Options Amt. Avg. Ex. Price 515K held by Mgmt. & Board 702K ($ in millions) Jun’12 Dec'11 Dec. '10 Cash Total Current Assets Total Assets Total Current Liabilities Total Liabilities Total Equity Total Liabilities & Stockholders’ Equity Slide 16 Leadership Strengthened Executive Joined Company: Lawrence Siebert Chairman & CEO Richard Larkin CFO Javan Esfandiari SVP R&D Tom Ippolito VP Regulatory, Clinical, QA/QC Sharon Klugewicz VP QA/QC & Technical Operations Rick Bruce VP Operations Michael Steele VP Sales Marketing & Bus. Dev. Independent Directors Joined Board: Gary Meller, MD, MBA Katherine Davis, MBA Barbara DeBuono, MD, MPH Peter Kissinger, Ph.D Slide 17 Organization & Facility • FDA & USDA- Approved Development & Manufacturing Facility • 28,000 Sq. Ft. Leased Facility in Medford, NY Total Employment: Approx. 170 Reg. & Clinical QA &QC 15 SG&A 11 Research & Development 29 Operations See Graphics Slide 18 Chembio Diagnostics, Inc. RAPID tests for EARLIER treatments Thank You
